Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is entered into on
May 13, 2008 between Noble Corporation, a Delaware Corporation, (“Noble”), and
Robert D. Campbell (“Campbell”) (Noble and Campbell are collectively referred to
herein as the “Parties,” and individually as a “Party”). The “Effective Date” of
this Agreement shall be on the eighth (8th) day after this Agreement has been
signed by Campbell.
RECITALS
     WHEREAS, Campbell is employed by Noble as Senior Vice President and General
Counsel;
     WHEREAS, because of his employment as an executive of Noble, Campbell has
obtained intimate and unique knowledge of all aspects of Noble’s business
operations, current and future plans, financial plans and other confidential and
proprietary information;
     WHEREAS, Campbell and Noble mutually desire to terminate their employment
relationship and all other officer, director and employee positions held by
Campbell in Noble and in any of its subsidiaries or affiliates effective as of
May 13, 2008;
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each Party, the
Parties do hereby agree as follows:
     1. Employment Termination. Campbell’s employment and all positions held by
Campbell with Noble are terminated effective May 13, 2008 (“Separation Date”).
On the Separation Date, Campbell shall resign his position as Senior Vice
President and General Counsel of Noble, and retire from Noble and resign from
all other director, officer, and employee positions with Noble and any of
Noble’s subsidiaries or affiliates. On the Separation Date, Campbell shall
execute and deliver to Noble a resignation letter in the form attached hereto as
Exhibit A. After the Separation Date, Campbell shall, as Noble may reasonably
request, provide any other documents to Noble to effect such resignations. This
Agreement cancels and supersedes all prior agreements, oral or written, relating
to Campbell’s employment with Noble, including but not limited to the Amended
and Restated Employment Agreement, except as otherwise provided in this
Agreement.
     2. Certain Payments and Benefits.
          (a) Accrued Obligations. Within seven (7) days following the
Separation Date, Noble shall pay Campbell an amount of cash for all salary
earned but unpaid through the Separation Date, minus appropriate payroll taxes
and withholdings, and an amount of cash equal to all accrued but unused vacation
as of the Separation Date, minus appropriate payroll taxes and withholdings
(“Accrued Obligations”). Except as otherwise provided in this Agreement or as
required by law, all other compensation, bonus, commission, severance, equity,
expense reimbursements, vacation and benefits which relate to Campbell’s
employment with Noble, including any benefits set forth in any plan, policy or
program, shall cease as of the Separation Date.

1



--------------------------------------------------------------------------------



 



          (b) Separation Payments. Subject to Campbell’s consent to and
fulfillment of his obligations under this Agreement, and provided that Campbell
does not revoke this Agreement pursuant to Paragraph 15, Noble shall pay
Campbell Three Hundred Thousand U.S. dollars (USD $300,000), minus normal
payroll withholdings and taxes. This amount is referred to as the “Separation
Payment”). Noble shall pay the Separation Payments to Campbell in a lump sum
payment within 20 days after the Effective Date of this Agreement. The
Separation Payment shall not be treated as compensation for purposes of Noble’s
401(k) Plan, 401(k) Restoration Plan, The Noble Drilling Corporation Salaried
Employees’ Retirement Plan or any other retirement plan.
          (c) Equity Awards. All equity awards previously granted under Noble’s
1991 Stock Option and Restricted Stock Plan, as amended (the “Plan”) to Campbell
and outstanding as of the Separation Date, including without limitation, any
grants of non-qualified stock options, time-vested restricted stock and
performance-vested restricted stock, shall continue to be governed by the terms
and conditions of the applicable award agreements, including, without
limitation, any provisions providing for forfeiture of such awards upon
Campbell’s termination of employment with Noble.
          (d) Waiver of Additional Compensation or Benefits. Other than the
compensation payment expressly provided for in this Agreement, Campbell shall
not be entitled to any additional compensation, bonus, stock options,
commissions, benefits, severance payments or grants under any benefit plan,
severance plan or bonus or incentive program established by Noble or any of
Noble’s affiliates. Campbell acknowledges that any vested interest held by
Campbell in Noble’s 401(k) Plan, retirement plan and any other plans in which
Campbell participates, including the 401(k) matching payments for contributions
made up to and including the Separation Date, shall be distributed in accordance
with the terms of the plan and applicable law. The release in Paragraph 4
otherwise shall be deemed to cover any and all claims Campbell may be entitled
to regarding his compensation, bonuses, stock options or grants and any other
benefits he may or may not have received during his employment with Noble.
     3. Public Filings and Press Release. In connection with the termination of
Campbell’s employment with Noble, Campbell consents to Noble’s issuance of
internal and external communications and public filings regarding his separation
from his employment with Noble.
     4. General Release and Waiver. Campbell, on his own behalf and on behalf of
his agents, administrators, representatives, executors, successors, heirs,
devisees and assigns (collectively, the “Releasing Parties”) hereby fully
releases, remises, acquits and forever discharges Noble and all of its
affiliates, and each of their respective past and present officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages,

2



--------------------------------------------------------------------------------



 



which any of the Releasing Parties ever have had in the past or presently have
against the Released Parties, and each of them, arising from or relating to
Campbell’s employment with Noble or its affiliates or the termination of that
employment or any circumstances related thereto, or any other matter, cause or
thing whatsoever, including without limitation all claims arising under or
relating to employment, employment contracts, employee benefits or purported
employment discrimination or violations of civil rights of whatever kind or
nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts
of 1866 and/or 1871, the Sarbanes-Oxley Act, the Texas Commission on Human
Rights Act, the Texas Payday Law, the Texas Labor Code or any other applicable
federal, state or local employment discrimination statute, law or ordinance,
including, without limitation, any workers’ compensation or disability claims
under any such laws, claims for wrongful discharge, breach of express or implied
contract or implied covenant of good faith and fair dealing, and any other
claims arising under state or federal law, as well as any expenses, costs or
attorneys’ fees. Campbell further agrees that Campbell will not file or permit
to be filed on Campbell’s behalf any such claim. Notwithstanding the preceding
sentence or any other provision of this Agreement, this release is not intended
to interfere with Campbell’s right to file a charge with the Equal Employment
Opportunity Commission (the “EEOC”) in connection with any claim he believes he
may have against Noble or its affiliates. However, by executing this Agreement,
Campbell hereby waives the right to recover in any proceeding Campbell may bring
before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on Campbell’s behalf.
This release shall not apply to any of Noble’s obligations under this Agreement,
or any vested 401(k), or vested continuing benefits to which Campbell is
entitled under this Agreement, COBRA continuation coverage benefits,
indemnification to which Campbell may be entitled, or any other similar benefits
required to be provided by statute. Campbell acknowledges that certain of the
payments and benefits provided for in Paragraph 2 of this Agreement constitute
good and valuable consideration for the release contained in this Paragraph 4.
     5. Return of Noble Property. Within five (5) days of the Separation Date,
Campbell shall, to the extent not previously returned or delivered: (a) return
all equipment, records, files, programs or other materials and property in his
possession which belongs to Noble or any one or more of its affiliates,
including, without limitation, all, computer access codes, Blackberries, mobile
telephones, credit cards, keys and access cards; and (b) deliver all original
and copies of notes, materials, records, plans, technical data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise) that relate or refer to (1) Noble or
any one or more of its affiliates, or (2) Noble or any one or more of Noble’s
affiliates’ financial statements, business contacts, and sales including but not
limited to business plans, monthly financial reviews, budget materials,
acquisition materials, and Noble offering memorandums. Campbell represents and
warrants that he has not retained and has or shall timely return and deliver all
the items described or referenced in subparagraphs (a) or (b) above; and, that
should he later discover additional items described or referenced in
subparagraphs (a) or (b) above, he shall promptly notify Noble and
return/deliver such items to Noble.

3



--------------------------------------------------------------------------------



 



     6. Covenants. To protect Noble’s Confidential Information and in
consideration of the compensation and benefits provided herein, Campbell agrees
that it is necessary to enter into the following restrictive covenants:
          (a) Non-Solicitation. For a period of one (1) year following the
Separation Date, Campbell shall not, without the prior written consent of the
Chief Executive Officer of Noble, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons: solicit, induce, hire or attempt to hire, solicit or induce, on
behalf of himself or any other person or entity, any executive, officer, or
employee of Noble who was employed by Noble at the time of such solicitation to
terminate his/her employment with Noble and/or accept employment or any other
relationship elsewhere; and
          (b) Non-Disclosure. Campbell shall keep secret and shall not use or
disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information. Campbell acknowledges that during his employment,
Noble provided him with information that is considered Confidential Information,
as defined below. Campbell shall take all reasonable measures to protect the
secrecy of and avoid disclosure and unauthorized use of, the Confidential
Information and agrees to immediately notify Noble in the event of any
unauthorized use or disclosure of the Confidential Information. “Confidential
Information” includes, without limitation, all processes, policies, procedures,
mechanisms, and software developed by Noble and all materials relating thereto,
as well as all scientific study or research, drawings, data, concepts,
inventions, technology, plans, formulas, studies, reports, blueprints,
specifications, designs, parameters, and other technical knowledge, all sales
leads and marketing plans, strategies and tactics, financial plans and
information, investment plans and information, employee lists and information,
and all lists, contact information and identities, and other business affairs of
Noble learned by Campbell at any time during his employment. The Parties
acknowledge that this Paragraph 6 is material to this Agreement. Information
Campbell knew before working for Noble or that is generally available or known
to the general public or obtained from sources other than Noble or anyone
affiliated with Noble is not confidential and this Agreement shall not prevent
Campbell from discussing such public information with any person or entity who
is already aware of that information.
          (c) Professional Obligations. Campbell further agrees: (i) to fulfill
his continuing obligations to Noble and the other Released Parties under the
Texas Disciplinary Rules of Professional Conduct (“Rules”), including his
obligations with respect to Noble’s and the other Released Parties’ client
“confidential information” as that term is defined in Rule 1.05(a), as well as
with respect to conflicts of interest as defined in Rule 1.09, and (ii) that he
will not disclose client “confidential information” to, represent, or advise any
person (or that person’s agent or attorney) who may have interests adverse to
Noble or any of the other Released Parties.
     7. Breach of Agreement. In the event Campbell fails to materially fulfill
any of his obligations in this Agreement, or Campbell or anyone acting on his
behalf brings suit against Noble seeking to declare any term of this Agreement
void or unenforceable and if one or more material terms of this Agreement are
ruled by a court or arbitrator to be void or unenforceable or subject to
reduction or modification, Noble shall be as permitted by law entitled to
(a) terminate the Agreement, (b) terminate any remaining Separation Payment set
forth in Paragraph 2, and Campbell will not be entitled to receive any remaining
Separation Payment, (c) recover Separation Payments

4



--------------------------------------------------------------------------------



 



and all other benefits set forth in Paragraph 2 already paid to Campbell (except
for the sum of $1,000) upon court order, (d) recover attorneys’ fees, expenses
and costs Noble incurs in such action, and/or (e) recover any and all other
damages to which Noble may be entitled at law or in equity as a result of a
breach of this Agreement.
     8. Non-Disparagement. Campbell shall not, directly or indirectly, disclose,
communicate, or publish any disparaging information concerning Noble, its
officers, directors or employees, products, services, operations, technology,
proprietary or business information, or cause others to disclose, communicate,
or publish any disparaging information concerning the same and that he shall not
take any action deemed to interfere with the overall operation of Noble.
Campbell shall not disclose, directly or indirectly, communicate, or publish any
disparaging information concerning the terms of his employment with Noble, any
other circumstance that arose from his employment with Noble or separation from
employment, or any action or event that occurred during his employment with
Noble, or cause others to disclose, communicate, or publish any disparaging
information concerning the same.
     9. Indemnification. This Agreement does not terminate any right
Campbell may have to indemnification under Noble’s organizational documents,
applicable law, or Noble’s Directors’ and Officers’ liability insurance policy
as in effect from time to time; provided, however, that any such rights shall
remain subject to all applicable terms of such organizational documents,
law and/or insurance policy, as in effect from time to time. Without limiting
the foregoing, Noble acknowledges and agrees that reasonable and customary
travel expenses Campbell incurs in connection with the current
governmental investigation shall be deemed indemnifiable expenses, so long as
Campbell is otherwise entitled to indemnification for his fees and expenses.
     10. Not An Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission by either Party of any acts of wrongdoing, violation
of any statute, law or legal or contractual right.
     11. Voluntary Execution of the Agreement. Each Party acknowledges that they
have had an opportunity to review all aspects of this Agreement, and that they
fully understand all the provisions of the Agreement and are voluntarily
entering into this Separation Agreement and the General Release. Campbell
acknowledges and agrees that Campbell is not represented by counsel for Noble or
the Board, and further agrees that he has been advised to consult with an
attorney prior to executing this Agreement. Campbell further represents that he
has not transferred or assigned to any person or entity any claim involving
Noble or any portion thereof or interest therein.
     12. Confidentiality of Agreement. The Parties shall keep confidential the
specific terms of this Agreement and shall not disclose same to any person
except that (a) Campbell may inform his financial, tax, professional, pastoral
and legal advisors of the contents or terms of this Agreement, and (b) Noble may
inform its financial, tax, business and legal advisors, or anyone else with a
need to know, of the contents or terms of this Agreement. Before sharing the
Agreement or its terms with any permissible party, Campbell and Noble shall
notify them of this confidentiality requirement. This Agreement may be disclosed
or appended as an exhibit to any securities filing required to be made by Noble
or its affiliates, or pursuant to any other applicable law.

5



--------------------------------------------------------------------------------



 



     13. Binding Effect. This Agreement shall be binding upon Noble and upon
Campbell and his heirs, administrators, representatives, executors, successors
and assigns. In the event of Campbell’s death, this Agreement shall operate in
favor of his estate and all payments, obligations and consideration will
continue to be performed in favor of his estate.
     14. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.
     15. Entire Agreement. This Agreement sets forth the entire agreement
between the Parties, and fully supersedes any and all prior agreements,
understandings, or representations between the Parties pertaining to Campbell’s
employment with Noble, the subject matter of this Agreement or any other term or
condition of the relationship between Noble and Campbell. Campbell represents
and acknowledges that in executing this Agreement, he does not rely, and has not
relied, upon any representation(s) by Noble, its attorneys or its agents except
as expressly contained in this Agreement.
     16. Knowing and Voluntary Waiver. Campbell, by Campbell’s free and
voluntary act of signing below, (i) acknowledges that he has been given a period
of twenty-one (21) days to consider whether to agree to the terms contained
herein, (ii) acknowledges that he has been advised to consult with an attorney
prior to executing this Agreement, (iii) acknowledges that he understands that
this Agreement specifically releases and waives all rights and claims he may
have under the Age Discrimination in Employment Act, as amended prior to the
date on which he signs this Agreement, and (iv) agrees to all of the terms of
this Agreement and intends to be legally bound thereby. Furthermore, Campbell
acknowledges that the payments and benefits provided for in Paragraph 2 of this
Agreement will be delayed until this Agreement becomes effective, enforceable
and irrevocable.
This Agreement shall become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Campbell (the “Effective Date”).
During the seven-day period prior to the Effective Date, Campbell may revoke his
agreement to accept the terms hereof by indicating in writing to Noble his
intention to revoke. If Campbell exercises his right to revoke hereunder, he
shall forfeit his right to receive any of the payments or benefits provided for
herein, and to the extent such payments or benefits have already been made,
Campbell agrees that he will immediately reimburse Noble for the amounts of such
payments and benefits.
     17. Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth:

         
 
  If to Campbell:   Robert D. Campbell
 
      6 Saint George Court
 
      Sugar Land, Texas 77479
 
       
 
  If to Noble:   Executive Vice President & Corporate Secretary
 
      Noble Corporation
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 77478

6



--------------------------------------------------------------------------------



 



Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, fax, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications are to be delivered by giving the other party notice.
     18. Governing Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Texas. Noble and Campbell
agree that the language on this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of
the Parties. Venue of any litigation arising from this Agreement shall be in a
court of competent jurisdiction in Harris County, Texas.
     19. Counterparts. This Agreement may be executed in counterparts, each of
which when executed and delivered (which deliveries may be by facsimile) shall
be deemed an original and all of which together shall constitute one and the
same instrument.
     20. No Assignment Of Claims. Campbell represents and agrees that he has not
transferred or assigned, to any person or entity, any claim involving Noble, or
any portion thereof or interest therein.
     21. Jury Waiver. Campbell further agrees to irrevocably waive the right to
trial by jury, and agrees not to initiate or participate in any class or
collective action, with respect to any claim or cause of action arising from his
employment or the termination of his employment with Noble or from this
Separation Agreement and Release agreement (either for alleged breach or
enforcement).
     22. No Modification or Waiver. This Agreement may not be waived, modified,
amended, supplemented, canceled or discharged, except by written agreement of
the Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.

7



--------------------------------------------------------------------------------



 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING
AGREEMENT, THAT I UNDERSTAND ALL OF ITS TERMS AND THAT I AM
RELEASING CLAIMS AND THAT I AM ENTERING INTO IT VOLUNTARILY.
AGREED TO BY:

             
/s/ Robert D. Campbell
 
Robert D. Campbell
      May 14, 2008
 
Date    
 
           
STATE OF TEXAS
           
 
           
COUNTY OF Fort Bend               
           

     Before me, a Notary Public, on this day personally appeared Robert D
Campbell                , known to me to be the person whose name is subscribed
to the foregoing instrument, and acknowledges to me that he has executed this
Agreement on behalf of himself and his heirs, for the purposes and consideration
therein expressed.
     Given under my hand and seal of office this 14th day of May, 2008.

                  /s/ Linda Macias       Notary Public in and for the State of
Texas           

(PERSONALIZED SEAL)

8



--------------------------------------------------------------------------------



 



NOBLE CORPORATION

         
By:
  /s/ Julie J. Robertson
 
   
Title:
  Executive Vice President and Corporate Secretary
 
   
 
       
Date:
  May 14, 2008
 
   

STATE OF TEXAS
COUNTY OF Fort Bend                
     Before me, a Notary Public, on this day personally appeared Julie J.
Robertson , known to me to be the person and officer whose name is subscribed to
the foregoing instrument and acknowledged to me that the same was the act of
Julie J. Robertson , and that he has executed the same on behalf of said
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.
     Given under my hand and seal of office this 14th day of May , 2008.

                  /s/ Linda Macias       Notary Public in and for the State of
Texas           

(PERSONALIZED SEAL)

9